Citation Nr: 0836950	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  94-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied the veteran's claim of entitlement to 
a special monthly pension based on the need for aid and 
attendance.  A hearing before the undersigned Veterans Law 
Judge at the RO was held in April 2007.  This issue was the 
subject of a Board remand in December 2007.  All relevant 
development having been completed, this claim now returns 
before the Board.

The Board also notes that the December 2007 Board decision as 
well remanded the issue of entitlement to service connection 
for diverticulosis and internal hemorrhoids, solely for the 
purpose of issuance of a Statement of the Case (SOC).  An SOC 
was issued in January 2008, however, the veteran did not 
perfect an appeal of this issue, therefore it is not in 
appellate status, and the sole issue remaining on appeal is 
as stated above.


FINDINGS OF FACT

The appellant is not blind in both eyes; is not a patient in 
a nursing home because of mental or physical incapacity; and 
the impairment resulting from the appellant's disabilities is 
not such that he is so helpless as to be in need of regular 
aid and attendance of another person on a regular basis.


CONCLUSION OF LAW

The appellant is not entitled to special monthly pension for 
regular aid and attendance.  38 U.S.C.A. § 1521(d)(1) (West 
2002); 38 C.F.R. §§ 3.351(a)(5), (b), (c), 3.352(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In October 2002, February 2003, April 2003, August 2003, 
April 2004, November 2005, March 2006, February 2007, and 
January 2008, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The March 2006 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record; and the claim has been readjudicated several 
times during the course of this appeal.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, providing the veteran with 
hearings, and providing him with a VA examination.  
Accordingly, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

The veteran was granted special monthly pension by reason of 
being housebound in a January 2008 rating decision.  
Presently he is seeking entitlement to additional allowance 
for special monthly pension benefits based on the need for 
regular aid 
and attendance.

Special monthly pension at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  To establish a need for regular aid and attendance, 
the veteran must be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

Considering all evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance.  There is no evidence that the veteran has 
diminished visual acuity that is not fully corrected by 
lenses; thus, he does not meet the criteria of blindness, or 
near blindness.  Additionally, there is no evidence of 
record, nor does the veteran claim that, he is a patient in a 
nursing home because of mental or physical incapacity.  Nor 
does the evidence show that the veteran is bedridden, nor is 
he claiming that he is bedridden.  Therefore, the veteran's 
claim for aid and attendance cannot be granted under any of 
these theories.

Thus, the veteran could only be granted aid and attendance if 
he were found to have a factual need for it.  However, the 
Board finds that the preponderance of the evidence of record 
indicates that the veteran also does not meet the criteria to 
establish a factual need for regular aid and attendance of 
another person.  The veteran's main arguments in favor of his 
claim, as stated in both his December 2004 and April 2007 
hearings, are that he cannot clean house, and cannot afford a 
cleaning service, and needs to hire a handyman to do inside 
and outside work such as lawn care and house repairs he feels 
he is incapable of doing.  

However, the evidence of record shows that the veteran is 
able to attend numerous medical appointments on his own.  
Further, many of these records show that the veteran is able 
to attend to the activities of daily living.  An April 2005 
treatment record indicated that the veteran was in a vocal 
rehabilitation program learning computer skills.  In June 
2005, the veteran was noted to be walking more, enjoying 
starting a garden, and playing with his dogs.  An October 
2005 report of treatment indicated that the veteran had 
adequate grooming.  The veteran was noted in January 2006 to 
be strongly smelling of smoke and wearing dirty clothes, but 
was not otherwise found deficient in hygiene.  An April 2007 
treatment report noted that the veteran went on a daily walk 
for one to two hours, and had been collecting aluminum cans 
to turn in for cash. A June 2007 report indicated that the 
veteran had been planting a garden, but injured his back 
while doing so.  A March 2008 report of outpatient treatment 
indicated that the veteran reported that he walked routinely 
with his dogs, often two miles at a time.  

Further, a VA examination report of June 2008 indicated that 
the veteran drove himself to the interview, and did not 
require the assistance of an attendant in reporting for the 
examination.  The examiner noted that the veteran had driven 
to the examination from a location approximately 40 miles 
from the VA medical facility.  He was noted to have good 
vision, and not be bedridden.  He indicated he could walk 3 
to 4 blocks before needing to rest.  He was noted to manage 
his own benefit payments, but stated that he did sometimes 
get help from a bank manager.  He reported that he does 
forget to pay his bills some of the time.

He stated that he lived alone and fed himself, although he 
did not cook often and used the microwave often.  He reported 
that he occasionally forgets things on the stove, resulting 
in burning.  He reported that he has had some trouble with 
falls because of a right foot drag.  He stated that he used a 
cane when he walked his dog.  He reported that he was not 
able to do any yard chores and had to get assistance with 
things like snow removal, grass cutting and minor house 
repairs and maintenance.  He indicated that he was not able 
to clean his house.

The veteran also reported problems with occasional 
incontinence, balance, and dizziness.  He indicated that he 
thought he was becoming more forgetful.  He performed all of 
his own self care.  He indicated that he did very little 
traveling outside of his home because of problems interacting 
with the public.  A typical day consisted of getting up at 3 
or 4 in the morning, walking his dog, and having coffee.  He 
spends much of the day watching TV and lying on his couch.  
He takes his dog out, has snacks, and sometimes goes to his 
service organizations.

Upon examination, his gait was fairly normal with the use of 
his cane.   His hygiene was borderline poor to fair.  He had 
a pungent stale order which filled the examination room.  His 
pants appeared to need to be laundered.  He had a well 
nourished appearance.  He was noted to have a good range of 
motion in his upper extremities and spine.  He had mild 
incoordination.  He reported that he leaves his home 3 to 4 
times a week to walk his dog, and about 2 times per week for 
errands.

The Board finds that the evidence as a whole does not 
suggest, and the veteran does not claim that, he would be 
unable to dress, feed himself, or attend to his hygiene needs 
without the assistance of others.  While the veteran appears 
to have minor problems with hygiene at times, the above cited 
evidence does appear to show that the veteran is able to 
attend to all the basic necessities of living, such as 
feeding and bathing.  Therefore, the Board finds that the 
veteran also does not meet the requirements of a factual need 
for aid and attendance.  Again, the Board does not dispute 
the fact that the veteran may require assistance to clean his 
house and perform yard work; however, the Board does not find 
these requirements create a factual need for aid and 
attendance, as it is defined under the law.

That June 2008 examiner did note that, based on the veteran's 
statements that he cannot clean his house or do outside yard 
and house maintenance and minor repairs, as well as his 
relatively poor hygiene, that it was as least as likely as 
not that the veteran was in need of the aid and attendance of 
another person to perform routine activities of daily living.  
He noted that the veteran did not appear to need aid and 
attendance for his financial matters, cooking, or some of his 
grooming, but the examiner indicated that he felt that the 
veteran required aid for bathing, household cleaning, and 
yard and house maintenance duties.  However, the Board does 
not find the fact that the veteran cannot do outside yard and 
house maintenance and minor repairs, or clean his house, 
sufficient to find that the veteran has a factual need for 
aid and attendance.  As noted above, a factual need for aid 
and attendance requires that the veteran be unable to feed or 
clean himself, or attend to the wants of nature, or to 
require assistance to protect against the hazards incident to 
a claimant's daily environment, and contemplates such things 
as an inability to dress, undress, keep ordinarily clean and 
presentable, feed oneself, or attend to the wants of nature.

Further, although, during this examination, the veteran was 
found to have problems with hygiene, there is only minimal 
evidence of problems with hygiene in the veteran's extensive 
VA psychiatric records.  Thus, the Board finds that, while 
the veteran may occasionally have problems with hygiene, the 
evidence shows that this is a rare occurrence and these 
hygiene problems do not rise to the level of requiring aid 
and attendance.  Therefore, the Board finds this examiner's 
opinion, that the veteran requires aid and attendance, to be 
of minimal probative value.

The Board finds that the preponderance of the evidence shows 
that the veteran does not meet the requirements for special 
monthly pension based upon the need for regular aid and 
attendance.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


